FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 ALEJANDRO RODRIGUEZ, for himself                  Nos. 13-56706
 and on behalf of a class of similarly-                 13-56755
 situated individuals; ABDIRIZAK
 ADEN FARAH, for himself and on                       D.C. No.
 behalf of a class of similarly-situated           2:07-cv-03239-
 individuals; JOSE FARIAS CORNEJO;                    TJH-RNB
 YUSSUF ABDIKADIR; ABEL PEREZ
 RUELAS,
                 Petitioners-Appellees/                ORDER
                      Cross-Appellants,

                     and

 EFREN OROZCO,
                                 Petitioner,

                      v.

 DAVID JENNINGS, ∗ Field Office
 Director, Los Angeles District,
 Immigration and Customs
 Enforcement; KIRSTJEN M. NIELSEN,
 Secretary, Homeland Security;
 JEFFERSON B. SESSIONS III, Attorney


    ∗
     David Jennings, Kirstjen M. Nielsen, Jefferson B. Sessions III, and
James McHenry are substituted in place of their predecessors. Fed. R.
App. P. 43(c)(2).
2                   RODRIGUEZ V. JENNINGS


 General; WESLEY LEE, Assistant
 Field Office Director, Immigration
 and Customs Enforcement; RODNEY
 PENNER, Captain, Mira Loma
 Detention Center; SANDRA
 HUTCHENS, Sheriff of Orange
 County; NGUYEN, Officer, Officer-
 in-Charge, Theo Lacy Facility;
 DAVIS NIGHSWONGER, Captain,
 Commander, Theo Lacy Facility;
 MIKE KREUGER, Captain, Operations
 Manager, James A. Musick Facility;
 ARTHUR EDWARDS, Officer-in-
 Charge, Santa Ana City Jail;
 RUSSELL DAVIS, Jail Administrator,
 Santa Ana City Jail; JAMES
 MCHENRY, Director, Executive
 Office for Immigration Review,
              Respondents-Appellants.



                      Filed April 12, 2018

    Before: Kim McLane Wardlaw and Ronald M. Gould,
     Circuit Judges, and Sam E. Haddon,** District Judge.

                              Order




    **
       The Honorable Sam E. Haddon, United States District Judge for
the District of Montana, sitting by designation.
                     RODRIGUEZ V. JENNINGS                            3

                          SUMMARY ***


                           Immigration

    The panel directed the parties to file supplemental briefs
on the following procedural questions:

        (1) whether this Court has jurisdiction over
        petitioners’ constitutional claims despite
        8 U.S.C. § 1252(f)(1), and if not, whether the
        Court may nonetheless issue declaratory
        relief for the Rule 23(b)(2) class;

        (2) whether a Rule 23(b)(2) class action
        continues to be the appropriate vehicle for
        petitioners’ claims in light of Wal-Mart
        Stores, Inc. v. Dukes, 564 U.S. 338 (2011);
        and

        (3) whether a Rule 23(b)(2) class action
        litigated on common facts is an appropriate
        way to resolve petitioners’ claims.

    The panel directed that the supplemental briefs should
also address the following constitutional questions:

        (1) whether the Constitution requires that
        aliens seeking admission to the United States
        who are subject to mandatory detention under
        8 U.S.C. § 1225(b) must be afforded bond

    ***
        This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
4                 RODRIGUEZ V. JENNINGS

       hearings, with the possibility of release into
       the United States, if detention lasts more than
       six months;

       (2) whether the Constitution requires that
       criminal or terrorist aliens who are subject to
       mandatory detention under U.S.C. § 1226(c)
       must be afforded bond hearings, with the
       possibility of release, if detention lasts more
       than six months; and

       (3) whether the Constitution requires that, in
       bond hearings for aliens detained for more
       than six months under §§ 1225(b), 1226(c),
       or 1226(a), the alien is entitled to release
       unless the government demonstrates by clear
       and convincing evidence that the alien is a
       flight risk or a danger to the community or
       rather whether the government’s proof of
       flight risk or danger could be by only a
       preponderance of the evidence, whether the
       length of the alien’s detention must be
       weighed in favor of release, and whether new
       bond      hearings    must     be   afforded
       automatically every six months.

    The panel also set a briefing schedule for amicus briefs.
                 RODRIGUEZ V. JENNINGS                    5

                       COUNSEL

Sarah Stevens Wilson (argued), Theodore William
Atkinson, Hans Harris Chen, Alisa Beth Klein, Robert I.
Lester, Jaynie R. Lilley, Benjamin C. Mizer, Nicole Prairie,
and Erez Reuveni, United States Department of Justice,
Washington, D.C., for Respondents-Appellants/Cross-
Appellees.

Ahilan Thevanesan Arulanantham, Michael Kaufman, Peter
Jay Eliasberg, ACLU Foundation of Southern California,
Los Angeles, California; Judy Rabinovitz and Michael K.T.
Tan, ACLU Immigrants’ Rights Project, New York, New
York; Cecillia D. Wang, ACLU Immigrants’ Rights Project,
San Francisco, California; Jayashri Srikantiah, Stanford Law
School Mills Legal Clinic, Stanford, California; Sean Ashley
Commons and Wen Shen, Sidley Austin LLP, Los Angeles,
California; Steven Andrew Ellis, Goodwin Procter LLP, Los
Angeles, California, for Petitioners-Appellees/Cross-
Appellants.

Nina Rabin, University of Arizona College of Law, Tucson,
Arizona, for Amici Curiae Social Science Researchers and
Professors.
James H. Moon, James J. Farrell, Nathan M. Saper, Latham
& Watkins LLP, Los Angeles, California, for Amici Curiae
National Association of Criminal Defense Lawyers and the
Judge David L. Bazelon Center for Mental Health Law.

Sarah H. Paoletti, University of Pennsylvania Law School
Transnational Legal Clinic, Philadelphia, Pennsylvania, for
Amici Curiae International Law Professors and Human
Rights Clinicians and Clinical Programs.
6                  RODRIGUEZ V. JENNINGS

Holly Stafford Cooper, University of California Davis Law
School Immigration Law Clinic, Davis, California, for
Amicus Curiae University of California Davis Law School
Immigration Law Clinic.


                           ORDER

     The parties are directed to file supplemental briefs
addressing the following procedural questions: (1) whether
this Court has jurisdiction over petitioners’ constitutional
claims despite 8 U.S.C. § 1252(f)(1), and if not, whether the
Court may nonetheless issue declaratory relief for the Rule
23(b)(2) class; (2) whether a Rule 23(b)(2) class action
continues to be the appropriate vehicle for petitioners’
claims in light of Wal-Mart Stores, Inc. v. Dukes, 564 U.S.
338 (2011); and (3) whether a Rule 23(b)(2) class action
litigated on common facts is an appropriate way to resolve
petitioners’ claims.

    The supplemental briefs should also address the
following constitutional questions: (1) whether the
Constitution requires that aliens seeking admission to the
United States who are subject to mandatory detention under
8 U.S.C. § 1225(b) must be afforded bond hearings, with the
possibility of release into the United States, if detention lasts
more than six months; (2) whether the Constitution requires
that criminal or terrorist aliens who are subject to mandatory
detention under U.S.C. § 1226(c) must be afforded bond
hearings, with the possibility of release, if detention lasts
more than six months; and (3) whether the Constitution
requires that, in bond hearings for aliens detained for more
than six months under §§ 1225(b), 1226(c), or 1226(a), the
alien is entitled to release unless the government
demonstrates by clear and convincing evidence that the alien
                  RODRIGUEZ V. JENNINGS                      7

is a flight risk or a danger to the community or rather whether
the government’s proof of flight risk or danger could be by
only a preponderance of the evidence, whether the length of
the alien’s detention must be weighed in favor of release, and
whether new bond hearings must be afforded automatically
every six months. Although we acknowledge that some
prior briefing may have touched upon these constitutional
issues, as did the supplemental briefing at the Supreme
Court, we ask the parties to address these issues anew, given
the Supreme Court decision in this appeal, and to address
any intervening changes in the legal landscape.

   The briefing schedule shall proceed as follows:

       •   Petitioners’ supplemental brief shall be due
           within thirty days of this Order.

       •   Respondents’ supplemental answering brief shall
           be due within thirty days of service of
           Petitioners’ supplemental brief.

       •   Amicus briefs may be filed with the Clerk and
           served upon counsel within fourteen days of
           filing of Respondents’ supplemental answering
           brief.

       •   Optional supplemental reply briefs may be filed
           by Petitioners or Respondents within thirty days
           of filing of Respondents’ supplemental
           answering brief.

    The word limits and cover colors for the briefs should
correspond to the provisions of Federal Rule of Appellate
Procedure 32. An amicus brief may not exceed thirty pages.
8              RODRIGUEZ V. JENNINGS

The Court will schedule oral argument at the close of
briefing.

    IT IS SO ORDERED.